ON MOTION TO DISMISS APPEAL
FRUGÉ, Judge.
This is a suit instituted by the Louisiana Department of Agriculture seeking a mandatory injunction to enjoin the defendant from selling cattle which have not been tested for Brucellosis. After hearing the merits of the case, the trial judge dismissed plaintiff’s suit. Plaintiff has appealed.
The defendant has now filed a motion to dismiss the appeal on the ground that no judgment has been signed and placed in the record.
A careful search of the record has revealed that, in fact, no formal judgment, separate and apart from the written reasons of the district judge was ever signed or read and rendered in open court in this matter.
A trial judge’s written reasons for judgment do not constitute a final judgment from which an appeal can be taken. C.C.P. Article 1918. Fisher v. Rollins, 231 La. 252, 91 So.2d 28 (1956); Anderson v. Nugent, 16 So.2d 282 (La.App. 2nd Cir., 1944); Deason v. State Farm Mutual Automobile Insurance Co., 204 So.2d 428 (La.App. 3rd Cir., 1967); Abramson v. Piazza, 198 So.2d 565 (La.App. 3rd Cir., 1967).
This appeal is premature and must, therefore, be dismissed without prejudice so as to allow a proper judgment to be signed by the district judge.
For the reasons assigned, this appeal is dismissed without prejudice.
Appeal dismissed.